DETAILED ACTION
Response to Amendment
The Amendment filed May 14, 2021 has been entered. Claims 1 – 17 and 19 are pending in the application with claims 18 and 20 being cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the other end” in line 27 and line 30. There is insufficient antecedent basis for this limitation in the claim.
Claims 8 – 14 recite the limitation “a nonelectrically operable switch valve” in line 2. It is unclear as to whether the claimed valve is same or different from one claimed in line 25 of claim 1.
Claim 17 recites the limitation “a filter” in line 2. It is unclear if the claimed filter is same or different from one recited in line 21 of claim 1.
Claims 2 – 17 and 19 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 15 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laverdiere et al. (US 2012/0288379 – herein after Laverdiere) in view of Purity (fire fighting system – herein after Purity).
In reference to claim 1, Laverdiere teaches a treating solution supply apparatus which supplies a treating solution (fluid) for treating a substrate (see ¶2, ¶3: pump system used in semiconductor manufacturing applications), comprising (fig. 2): 
a liquid passage (conduits in which elements 125, 130, 120, 135 and 147 are present) for allowing the treating solution to flow therethrough; and 
a pump (150+180) including a chamber (155, 185) with a variable volume for receiving and feeding the treating solution from/to the liquid passage, and a chamber driver (175 for pump 150 and 200 for pump 180: motor; see ¶32) electrically driven to vary the volume of the chamber; 
wherein 
the liquid passage, the chamber, and the chamber driver are arranged in that order in a horizontal direction (see fig. A below {bottom picture}: fig. 2 when rotated by 90° in counter clockwise, the asserted direction {in fig. A, top picture} is a horizontal direction),
the liquid passage includes a plurality of pipes (see fig. A below: pipes are labelled as “A”, “B”, “C” and “D”),
the plurality of pipes connect a treating solution supply source (15, in fig. 1) and a supply destination (25, in fig. 1) through the chamber (155, 185),
the liquid passage is arranged on one side of the chamber in the horizontal direction {see fig. A below {bottom picture}: fig. 2 when rotated by 90° in counter clockwise, the asserted direction {in fig. A, top picture} is a horizontal direction and the liquid passage is arranged on left side of the chamber}, and
the chamber driver (175, 200) is arranged opposite the liquid passage with respect to the chamber in the horizontal direction (see fig. A below {bottom picture}: fig. 2 when rotated by 90° in counter clockwise, the asserted direction {in fig. A, top picture} is a horizontal direction and the chamber driver is arranged on right side of the chamber),
the pump comprises two pumps (150 and 180), which consist of a first pump (150) and a second pump (180),

the second pump (180) is disposed downstream in respect of the flow of the treating solution, the second pump being located above the first pump (when fig. 2A is rotated counter clockwise by 90° {see fig. A, bottom picture}, the second pump 180 is considered to be located above the first pump 150),
the liquid passage includes a filter (120; ¶30),
the second pump is connected to the liquid passage extending from the first pump through the filter (as seen in fig. A below), and
the liquid passage (i.e. a portion of the liquid passage) interconnecting the filter (120) and the second pump (180) includes a downward extension (see fig. A below, bottom picture: labeled “D”), an upward extension (see fig. A below, bottom picture: labeled “U”), and a nonelectrically operable switch valve (135) nonelectrically driven (i.e. gas driven, see ¶33) to permit and block the flow of the treating solution [in view of ¶55 and ¶57 of the published specification of the instant application: “nonelectrically operable switch valve” = air-operated valve],
the downward extension has one end (bottom end) connected to the filter (120) and the other end (top/left end) extending to a position lower than the second pump (180) {the top end is below the second pump 180}, and
the upward extension has one end (bottom end) connected to the other end of the downward extension (i.e. to the top/left end of “D”) and the other end (top/right end) connected to the chamber (185) of the second pump (180), and includes the 

    PNG
    media_image1.png
    807
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1017
    872
    media_image2.png
    Greyscale

Figure A: Edited fig. 2 of Laverdiere to show claim interpretation.
Laverdiere remains silent on a base plate arranged in the horizontal direction (see fig. A above {bottom picture}: fig. 2 when rotated by 90° in counter clockwise, the asserted direction {in fig. A, top picture} is a horizontal direction).
However, Purity teaches the pump apparatus (on page 3 of the provided copy), comprising a base plate (7; element 7 is a base and top surface of the base is interpreted to be the plate under broadest reasonable interpretation) arranged in a horizontal direction and wherein the liquid passage (comprising of suction line 6 and discharge line 2), the chamber (i.e. a pump chamber within electric pump 9 where fluid will be compressed), and the chamber driver (i.e. a driver that operates the pump; 9: electric motor) are arranged in that order in 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount the components in the apparatus of Laverdiere on a base plate and arranged the components in a claimed way as taught by Purity in order to gain the commonly understood benefits of such adaptation, such as ease of transporting the pump system as a whole from one location to another.
Alternatively, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount the components in the apparatus of Laverdiere on a base plate and arranged the components in a claimed way as taught by Purity since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of arranging the components in relation to the base plate.
In reference to claim 2, Laverdiere, as modified, teaches the apparatus, wherein the liquid passage, the chamber, and the chamber driver are arranged linearly in the horizontal direction (as seen in fig. A above, bottom picture).
In reference to claim 3, Laverdiere teaches the apparatus, wherein (in fig. 2) the pump (150+180) has an air space (empty space; see fig. A above) between the chamber (155/185) and the chamber driver (175/200) for inhibiting heat of the 
In reference to claim 4, see rejection of claim 3 above.
In reference to claim 5, Laverdiere teaches the apparatus, wherein the pump (150/180) has a diaphragm (160/190) mounted in the chamber (155/185).
In reference to claims 6 and 7, see rejection of claim 5 above.
In reference to claims 15 and 16, Laverdiere, as modified, teaches the apparatus, further comprising a control panel (see ¶29; in fig. 2, controller similar to controller 20 in fig. 1 controls the motor(s)) for controlling the chamber driver (175/200); wherein the control panel is located on the chamber driver side with respect to the chamber in the horizontal direction (see image on page 3 of the provided copy of Purity: control panel is 11; chamber driver is 9 and chamber is within pump 8).
In reference to claim 17, Laverdiere, as modified, teaches the apparatus, wherein: the liquid passage includes a filter (120; ¶30); the filter (see fig. A above, bottom picture) is located opposite (on right side of 155 or left side of 185, in view of fig. A, top picture) the chamber (155, 185) across the plurality of pipes in the horizontal direction (in view of fig. A, bottom picture), and (see fig. A above) the filter (120), the plurality of pipes (“A”, “B”, “C” and “D”, in fig. A above), the chamber (155/185), and the chamber driver (175/200) are arranged linearly.
In reference to claim 19, Laverdiere teaches the apparatus, wherein (see fig. A, bottom picture) the first pump (150) and the second pump (180) are located in the .
Claims 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laverdiere in view of Purity and Okumura et al. (US 2007/0258837 – herein after Okumura).
Regarding claims 8 – 14,
Laverdiere teaches the apparatus, wherein the liquid passage includes a nonelectrically operable switch valve (¶30, ¶33: 125/130/135/147 can be pneumatically actuated valves) for permitting and blocking flow of the treating solution [in view of ¶55 and ¶57 of the published specification of the instant application: “nonelectrically operable switch valve” = air-operated valve].
In Laverdiere, switch valves are air-operated valves, thus there will be a means to supply the air to the valve.
Laverdiere remains silent on the particular type of means that provides air to the switch valve, i.e., “the nonelectrically operable switch valve is openable and closable by an electric drive valve (i.e. a valve operated in electric manner and that provides air/gas to the switch valves); and the electric drive valve is located adjacent the chamber driver and away from the chamber”. 
However, Okumura teaches
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic actuation means of the switch valve in the pump of Laverdiere with that as taught by Okumura (electro-pneumatic regulator) in order to obtain the predictable result of actuating the switch valve for the purpose of controlling the fluid flow to the pump(s). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Response to Arguments
The arguments filed May 14, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Laverdiere.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey teaches a similar pump system with two pumps, filter and liquid passage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746